RYDER, Acting Chief Judge.
In this consolidated appeal, James M. Ti-monere challenges the trial court’s denial of his motion for postconviction relief based on allegations of ineffective assistance of counsel and its imposition of a departure sentence without a contemporaneous statement of the reasons for departure. We find no merit in his claim that trial counsel was ineffective, and affirm the denial of his motion for post-conviction relief without discussion.
The trial court did, however, commit reversible error when it imposed a departure sentence without providing contemporaneous reasons for the departure at the sentencing hearing. See Ree v. State, 565 So.2d 1329 (Fla.1990), modified by State v. Lyles, 576 So.2d 706 (Fla.1991); Barry v. State, 626 So.2d 270 (Fla. 2d DCA 1993); Hall v. State, 598 So.2d 230 (Fla. 2d DCA 1992). Accordingly, we reverse Timonere’s sentences and remand for sentencing within the guidelines.
Affirmed in part, reversed in part and remanded. •
PATTERSON and ALTENBERND, JJ., concur.